Citation Nr: 9920714	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Whether disabilities from an August 13, 1994 accident are the 
result of the veteran's own willful misconduct, for pension 
purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 RO decision which held that 
disabilites from an August 13, 1994 accident were the result 
of the veteran's own willful misconduct, and thus the 
disabilities could not be considered when determining 
entitlement to non-service-connected pension benefits.  The 
veteran failed to report for a May 1999 Travel Board hearing. 


FINDINGS OF FACT

1.  The veteran has disabilities from injuries sustained in a 
fall down a flight of stairs at his home on August 13, 1994.

2.  He was intoxicated at the time of the incident, but his 
intoxication was not the proximate cause of the fall and 
resultant injuries.


CONCLUSION OF LAW

The veteran's disabilities from the August 13, 1994 accident 
are not due to his own willful misconduct, and the 
disabilities may be considered when determining entitlement 
to VA pension.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.301(b),(c) (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1961 to 
December 1965.

On August 13, 1994, around 6:00 p.m., the veteran arrived 
(via a fire-rescue vehicle) at the emergency room of Albert 
Einstein Medical Center.  At the time of his admission, he 
said, he had fallen down the stairs after a 2 day alcohol 
binge.  He also said he had used cocaine that day.  A 
toxicology test was performed (on August 13, 1994 at 6:43 
p.m.) and such was positive for cocaine.  His level of 
alcohol was noted as high at 259.6 mg/dl; a normal reading 
was noted as being between 0 and 50 mg/dl.  A neurological 
consultation report shows that the veteran complained of neck 
pain and weakness in all 4 extremities, with the upper 
extremities and left side being worse than the lower 
extremities and right side.  Following an examination, the 
assessment was that the veteran had a possible spinal cord 
injury of the cervical spine.  

The veteran was transferred to Thomas Jefferson University 
Hospital on August 14, 1994.  On admission, it was reported 
that his alcohol level was 300.  It was also noted that he 
had a history of occasional cocaine use.  During the course 
of his hospitalization, he underwent laminectomies, a 
posterior cervical fusion from C3 to C7 (with axis plates and 
screws), and a right posterior iliac crest bone graft.  It 
was noted he did well postoperatively.  He was discharged on 
August 30, 1994.

A medical record from Magee Rehabilitation Hospital shows 
that the veteran was admitted on August 30, 1994 and received 
rehabilitation for injuries sustained in an August 1994 fall.  
It was noted that he was making progress in therapy.  He was 
able to ambulate two city blocks with a quad cane.  He was 
able to complete a full flight of stairs.  It was also noted 
that he was able to be independent in his activities of daily 
living.  The discharge plan was to continue with occupational 
and physical therapy at home.  The diagnoses at the time of 
discharge (on September 29, 1994) included mobility and self 
care deficits secondary to C4 Asia D quadriplegia (status 
post fall), status post C3 to C7 laminectomy and posterior 
fusion with halo, and a neurogenic bowel and bladder.

In December 1994, the veteran filed an application for VA 
pension benefits.  He claimed benefits based on a spinal cord 
injury due to a fall at home on August 13, 1994. 

In a January 1995 physician's certification for unemployment 
compensation, William E. Staas, Jr., M.D., indicated that the 
veteran had C4-C5 and C5-C6 cervical stenosis.  Dr. Staas 
noted that he was unable to determine the expected duration 
of the veteran's disability or when he would be able to 
accept employment.  It was also noted that he could not do 
any heavy lifting, bending, and was presently in a spinal 
stabilization device. 

In a January 1995 statement, William E. Staas, Jr., M.D., 
indicated that the veteran had sustained a spinal cord injury 
on August 13, 1994, secondary to a fall down 13 stairs.  He 
was admitted to the hospital and noted to have a C3-C4 
central and left paracentral herniated nucleus pulposus and 
C4-C5 moderate central stenosis.  He later underwent a C3-C7 
posterior laminectomy and a C3-C7 posterior fusion.  
Thereafter, he became an inpatient at Magee Rehabilitation 
Hospital (from August 30 to September 29) for intensive 
physical and occupational therapy.  It was noted that his 
current medical condition was that of quadriparesis.  He was 
ambulating but still had balance deficits and was unable to 
lift any heavy machinery or heavy objects.  It was noted that 
there was not a definite date as to when he would be able to 
return to active work and that it was questionable as to 
whether he would be able to return to a job which required 
utilizing heavy machinery or the lifting of heavy objects. 

In his September 1995 notice of disagreement, the veteran 
related that he had not been under the influence of alcohol 
at the time of his accident (on August 13, 1994). 

At a November 1995 RO hearing, the veteran testified that on 
August 13, 1994, he had been in a pub drinking.  He related 
that his last drink (40 ounces of beer) had been around 4:30 
p.m.  He also said he may have had wine earlier in the day.  
He said he arrived home (an apartment) between 5:00 p.m. and 
5:30 p.m. and went to bed, waiting to receive a call telling 
him when he should report for work.  He recalled that at 
about 8:15 p.m. he was standing in his kitchen area, not in 
front of the stairs, and there was a knock at his door.  
Suddenly, he said, he felt something grab him and lift him 
off of the floor by the neck and pants.  He said he went into 
the wall and from then on he could not remember anything.  
When he woke up, he said, he was at the bottom of the stairs.  
He says he was not sure what picked him off of the floor but 
called it an "entity."  The veteran said a friend upstairs 
called an ambulance.  He said he was taken to Albert Einstein 
Medical Center and later transferred to another facility.  He 
said he was aware that blood tests showed a high alcohol 
level and said he could not explain such.  His representative 
indicated that his increased alcohol level may have been 
caused by medicine.  Some time after the accident, he said, 
he was hit in the head and knocked down when he was in a 
vacant apartment.  He said the aforementioned incident was 
similar to the one that transpired on August 13, 1994 in that 
he was alone in a room when something hit him in the head.  
Since the August 13, 1994 accident, he related, he had not 
worked.  He said he applied for a job, working for the city, 
but was told that there was no work.
 
II.  Legal Analysis

Non-service-connected disability pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a).  The present case involves the 
question of whether the veteran's disabilitis from an August 
13, 1994 accident are due to his own willful misconduct; if 
they are, they may not be considered when determining his 
entitlement to pension.  38 C.F.R. § 3.301(b).

Willful misconduct means an act involving conscious 
wrongdoing or a known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. 
§ 3.1(n).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  The isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(3).

In the instant case, the record reveals that on August 13, 
1994 the veteran fell down a flight of stairs at his home, 
sustained injuries, and was immediately hospitalized.  When 
he was admitted to the hospital, he reported, he had been on 
a 2 day alcohol binge and he also reported that he had used 
cocaine.  Toxicology tests were positive for cocaine and also 
showed an extremely high level of alcohol in his blood.  
During the course of the hospitalization, he underwent 
treatment for cervical spine and other injuries.

The veteran contends that the injuries he sustained on August 
13, 1994 were not due to any willful misconduct on his part, 
including alcohol intoxication, and that his injuries, and 
the residuals thereof, should not be excluded in determining 
his eligibility for disability pension.  At his 1995 hearing, 
the veteran denied he was intoxicated at the time of the 
incident, but there is overwhelming medical evidence from 
shortly after the accident which clearly shows alcohol and 
drug intoxication to a degree which amounts to willful 
misconduct.

While the veteran's intoxicated state constitutes willful 
misconduct, such is determinative only if it is the proximate 
cause of the fall and associated injuries.  "Proximate 
cause" means that which, in a natural continuous sequence, 
unbroken by any efficient cause, produces injury, and without 
which the result would not have occurred.  Forshey v. West, 
12 Vet.App. 71 (1991) (citing Blacks Law Dictionary 1225 (6th 
ed. 1990)).  Proximate cause is a question of fact to be 
determined by all the evidence and circumstances surrounding 
an accident.  

In the instant case, few details are known with regard to the 
cause of the veteran's fall down a flight of stairs at home 
on August 13, 1995.  He was intoxicated at the time of the 
incident, which may have been a contributing factor, but such 
causation is not certain.  The veteran was not undertaking a 
potentially dangerous activity while intoxicated, such as 
driving a car, but presumably was only standing or walking in 
his own home just prior to the fall down the stairs.  Aside 
from the veteran, there were no eyewitnesses to the incident, 
and from the veteran's hearing testimony it is obvious that 
he cannot reliably recollect what transpired just prior to 
the fall down the stairs.  Falls at home are common accidents 
for even sober individuals and may involve innocent 
circumstances such as a moment of inattention, a simple 
misstep, a misplaced object on a stairway, etc.  Given the 
available evidence, such innocent causes for the veteran's 
fall cannot be excluded, despite his intoxication at the time 
of the incident.

Bearing in mind the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that despite the veteran's 
intoxication (willful misconduct), such was not the proximate 
cause of his August 13, 1994 accident and associated 
disabilities.  Thus such disabilities are to be considered in 
determining entitlement to pension.  The RO will have to 
further review the veteran's pension claim, rating all his 
disabilities including those from the August 13, 1994 
accident, and determine whether he is permanently and totally 
disabled.




ORDER

The appeal is granted, to the extent that the Board finds 
that the veteran's disabilities from an August 13, 1994 
accident are not due to his own willful misconduct.  
Consistent with this decision, the RO shall further review 
the veteran's pension claim.




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals


 

